Citation Nr: 1421315	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  09-03 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Waco, Texas


THE ISSUE

Entitlement to an initial, compensable rating for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel






INTRODUCTION

The Veteran had active duty service August 2002 to August 2007.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2008 rating decision in which the RO, inter alia, granted service connection for bilateral hearing loss and assigned an initial noncompensable percent rating, effective August 14, 2007.  

As the Veteran disagreed with the initial rating assigned following the award of service connection for left ear hearing loss, the Board has characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

In April 2009, the Veteran testified before a Decision Review Officer (DRO) at a hearing held at the RO.  A hearing transcript is of record.

In February 2012, the Board denied the Veteran's claims for a higher rating for gastroesophageal reflux disease and a right knee scar as well as a claim for service connection for a right ear hearing loss.  In addition, the Board remanded the instant claim to the Appeals Management Center (AMC), in Washington, D.C. for additional development.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS)  files.  A review of the documents in Virtual VA reveals an April 2014 Informal Hearing Presentation submitted by the Veteran's representative as well as VA treatment records and audiology evaluations dated from August 2007 to March 2012; an April 2012 supplemental statement of the case (SSOC) indicated that the report of the March 2012 audiology evaluation had been considered.  The remaining VA treatment records in Virtual VA are either irrelevant to the issue on appeal or had been previously considered by the agency of original jurisdiction (AOJ).  In addition, the remaining documents that are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file contains documents that are irrelevant to the issue on appeal.

FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished. 

2.  Since the effective date of the award of service connection, audiometric testing has revealed no worse than Level I hearing in the left ear. 


CONCLUSION OF LAW

The criteria for an initial, compensable rating for left ear hearing loss are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.383, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).

As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.                  § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

 In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (here, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

A November 2007 pre-rating letter notified the Veteran as to what information and evidence was needed to satisfy the elements of what was then a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  This letter also informed the Veteran to submit any evidence in his possession pertinent to the claim (consistent with Pelegrini). 

After the RO's award of service connection for left ear hearing loss and the Veteran's disagreement with the initial rating assigned, no additional notice for the downstream, initial rating issue was required under 38 U.S.C.A. § 5103A.   See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004)).  However, a November 2008 statement of the case (SOC) set forth the criteria for higher ratings for hearing loss (the timing and form of which suffices, in part, for Dingess/Hartman).

In addition, neither the Veteran nor his representative has  alleged or demonstrated any prejudice with regard to the content or timing of any notice provided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 2006).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of the reports of  VA audiological evaluations (as requested by the Board in its February 2012 remand), as well as the Veteran's service treatment records and VA outpatient treatment records.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Also of record and considered in connection with the appeal is the transcript of the DRO hearing as well as the various written statements provided by the Veteran and his representative.  The Board finds that no further action with respect to the claim, prior to appellate consideration, is required.

As regards to the April 2009 hearing, the Veteran was provided an opportunity to set forth his contentions before a DRO.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO DRO or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the April 2009 hearing, the preceding DRO enumerated the issues on appeal, which then included a claim for an increased rating for left ear hearing loss.  Also, information was solicited regarding the nature and severity of the Veteran's hearing loss symptoms.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that Board hearing was legally sufficient.  

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

II.  Higher Rating

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiological c evaluation.  Ratings for hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000; 2,000; 3,000; and 4,000 cycles per second.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R.           § 4.85, Diagnostic Code 6100.

Hearing tests are to be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85.

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz (Hz)) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  

Where, as here, impaired hearing is service connected in one ear only, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I.  38 C.F.R. §§ 3.383(a)(3), 4.85(f).  In this case, the Veteran has not been awarded service connection for right ear hearing loss and his service-connected left ear is not more than 10 percent disabling.  Therefore, his right ear will be assigned a designation of Roman Numeral I. 

The report of a December 2007 VA audiological evaluation reflects a clear left external ear canal on otoscopic examination.  Speech audiometry, using the Maryland CNC Word List, revealed speech recognition ability of 100 percent in the left ear.  On audiometric testing, pure tone thresholds, in decibels, were as follows:

Hertz	1,000	2,000	3,000	4,000	Avg.
Left	 	15	10	30	40	24

The report of a January 2010 VA audiological evaluation reflects that speech audiometry, using the Maryland CNC Word List, had revealed speech recognition ability of 100 percent in the left ear.   On audiometric testing, pure tone thresholds, in decibels, were as follows:

Hertz	1,000	2,000	3,000	4,000	Avg.
Left	 	5	5	30	45	21

The report of a March 2012 VA audiological evaluation reflects the Veteran's complaints of difficulty hearing conversations with background noise or while in class when there is noise present.  Speech audiometry, using the Maryland CNC Word List, revealed speech recognition ability of 100 percent in the left ear.  On audiometric testing, pure tone thresholds, in decibels, were as follows:

Hertz	1,000	2,000	3,000	4,000	Avg.
Left	 	15	10	25	45	21

Applying the method for evaluating hearing loss to the results of the Veteran's audiological evaluations reveals no worse than Level I hearing in the service-connected left ear, based on application of the reported findings to Table VI.  As discussed above, Level I hearing is assigned to the Veteran's nonservice-connected right ear.  See 38 C.F.R. §§ 3.383(a)(3), 4.85(f).  Application of these findings to Table VII corresponds to a zero percent (noncompensable) rating under 38 C.F.R       § 4.85, Diagnostic Code 6100, as is currently assigned.  The Board further observes that the pure tone thresholds recorded on the VA audiological evaluations in December 2007, January 2010 and March 2012 do not reflect exceptional hearing impairment as defined by regulation.  See 38 C.F.R. § 4.86.

In view of the above, the Board finds that the Veteran is not entitled to an initial, compensable rating for left ear hearing loss at any point since the effective date of the award of service connection.  

The Board has considered the Veteran's assertions as to the severity of his hearing loss, and in no way discounts the Veteran's asserted difficulties or his assertions that his left ear hearing loss should be rated higher.  However, it must be emphasized that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination based on the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The e Board notes that, in the December 2007 and January 2010 audiological  evaluation reports, the audiologists did not identify any e functional effects of the Veteran's left ear hearing loss.  The March 2012 audiological evaluation report does include a discussion of such functional effects.  While such factors would be relevant to a claim for a higher rating on an extra-schedular basis (see Martinak v. Nicholson, 21 Vet. App. 447 (2007)), here, neither the Veteran nor his current representative has asserted the Veteran's entitlement to an extra-schedular rating for left ear hearing loss, and such is not otherwise raised by the evidence of record.  See Colayong v. West, 12 Vet. App. 524, 536 (1999).  Hence, the absence of a full discussion as to functional effects does not render December 2007 and January 2010 audiological evaluation reports inadequate for rating purposes. 

The Board further  notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, the Veteran reported full-time employment with an aeronautics company in July 2009 and that he was a student in March 2012.  As there is no suggestion that the Veteran is unable to obtain or maintain gainful employment due to his service-connected left ear hearing loss, consideration of a TDIU in connection with the higher rating claim on appeal is not warranted.

For all the foregoing reasons, the Board finds that, there is no basis for staged rating for the Veteran's disability (assignment of different ratings for distinct periods of time, based on the facts found), pursuant to Fenderson, and that the claim for higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, given the mechanical method  of deriving schedular ratings for hearing loss, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

An initial, compensable rating for left ear hearing loss is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


